 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   CHARLES J. LEE, Bar #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   VINCENT CAMPOS

 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:20-cr-00049-NONE-SKO
12                        Plaintiff,               STIPULATION AND ORDER TO
                                                   CONTINUE STATUS CONFERENCE
13   vs.
14   VINCENT CAMPOS,                               DATE: June 29, 2020
                                                   TIME: 1:00 p.m.
15                       Defendant.                JUDGE: Hon. Sheila K. Oberto
16
17
18          IT IS HEREBY STIPULATED by and between the parties hereto, through their
19   respective counsel, that the status conference in the above-captioned matter now set for March
20   30, 2020, may be continued until June 29, 2020, at 1:00 p.m.
21          Defense has received the initial discovery and has requested some additional
22   supplemental discovery that the government is in the process of providing. Additionally, the
23   parties would like additional time to review the case and for plea negotiation purposes.
24          The parties agree that, pursuant to 18 U.S.C. § 3161(h)(7)(A), time should be excluded
25   through because there is good cause for the requested continuance and the ends of justice
26   outweigh the interest of the public and the defendant in a speedy trial and specifically under 18
27   U.S.C. § 3161(h)(1)(D) for defense preparation, investigation, review of discovery, and for plea
28   negotiation purposes.
 1                                                           Respectfully submitted,

 2                                                           McGREGOR W. SCOTT
                                                             United States Attorney
 3
 4   DATED: March 16, 2020                          By:      /s/ Stephanie Stokman
                                                             STEPHANIE STOKMAN
 5                                                           Assistant United States Attorney
                                                             Attorney for Plaintiff
 6
 7                                                           HEATHER E. WILLIAMS
                                                             Federal Defender
 8
 9   DATED: March 16, 2020                          By:      /s/ Charles J. Lee
                                                             CHARLES J. LEE
10                                                           Assistant Federal Defender
                                                             Attorneys for Defendant
11                                                           VINCENT CAMPOS

12
13
                                                  ORDER
14
15            Pursuant to the parties’ above Stipulation,

16            IT IS ORDERED that the status conference in the above-entitled case shall be continued

17   to June 29, 2020, at 1:00 p.m.

18
     IT IS SO ORDERED.
19
20   Dated:     March 16, 2020                                      /s/   Sheila K. Oberto        .
                                                            UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28

      Campos: Stipulation and [Proposed]              -2-
      Order to Continue Status Conference
